Citation Nr: 0626155	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  02-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for hiatal hernia with 
reflux esophagitis, currently rated as 10 percent disabling. 
 
2.  Entitlement to a compensable rating for chronic 
obstructive pulmonary disease (COPD). 
 
3.  Entitlement to a compensable rating for plantar fasciitis 
of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1962 through 
December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case is now before the Board 
for appellate review.

In the veteran's October 2001 notice of disagreement, his 
representative states that his plantar fasciitis has worsened 
and that physicians advised him to "stay off his feet or 
lose the use of them."  This reference to "feet," rather 
than the left foot as claimed, implies that the veteran may 
be raising a claim for plantar fasciitis of the right foot as 
well as the left.  Several times in the claims folder, the 
veteran or his physicians refer to his inability to work due 
to his disabilities.  The August 2005 VA examination report 
shows that the veteran has not worked since February 1999.  
It is unclear whether the veteran is raising a claim for 
total disability based upon individual unemployability.  
These matters are REFERRED to the RO for clarification and 
appropriate action.


FINDINGS OF FACT

1.  The veteran's hiatal hernia with reflux esophagitis is 
not manifested by pyrosis and is not accompanied by 
substernal or arm or shoulder pain. 
 
2.  Pulmonary function tests (PFT's) fail to show the 
veteran's FEV-1 as 71 to 80 percent predicted, FEV-1/FVC as 
71 to 80 percent predicted, or DLCO (SB) as 66 to 80 percent 
predicted. 
 
3.  The veteran's left plantar fasciitis causes pain in the 
heel and arch of the left foot on manipulation and use.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hiatal hernia with reflux esophagitis are not met.  38 
U.S.C.A. 1155 (West 2005); 38 C.F.R. §§ 4.1, 4.2, 4.114, 
Diagnostic Code (DC) 7346 (2005). 
 
2.  The criteria for a compensable rating for COPD are not 
met.  38 U.S.C.A. 1155 (West 2005); 38 C.F.R. §§ 4.1, 4.2, 
4.97, DC 6604 (2005). 
 
3.  The schedular criteria for a 10 percent rating for 
plantar fasciitis of the left foot are met.  38 U.S.C.A. 1155 
(West 2005); 38 C.F.R. §§ 4.1, 4.2, 4.20, 4.71a, DC 5276 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for three service-
connected disabilities.  He contends that his condition has 
worsened such that his hiatal hernia is entitled to a rating 
in excess of 10 percent disabling, and his COPD and plantar 
fasciitis are entitled to compensable ratings.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 
4, which sets forth separate rating codes for various 
disabilities.  Generally, a disability must be considered in 
the context of the whole recorded history.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.   
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown, 7 Vet. App. 55 (1994).  



Hiatal Hernia

The veteran is presently rated as 10 percent disabled for his 
hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code (DC) 
7346.  Effective July 2, 2001, the rating criteria used to 
determine the severity of disabilities affecting the 
digestive system were revised; however, DC 7346 was 
unchanged.  Under DC 7346, a 30 percent rating is warranted 
when there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The question here is 
whether the veteran's symptoms approximate this level of 
disability.

The veteran was afforded two VA examination for this claim.  
In March 2001, the he complained of heartburn, indigestion, 
and epigastric burning discomfort, but did not complain of  
nausea, vomiting, or hematemesis.  The examiner noted 
tenderness in the epigastric area and left lower abdominal 
quadrant without rebound, muscle spasm or guarding.  The 
diagnosis was hiatal hernia with gastroespophageal reflux.  
This report followed the February 2001 upper GI series report 
that noted the small hiatus hernia with significant 
gastroesophageal reflux.  These symptoms to not approximate 
what is required for an increased rating as they do not 
demonstrate evidence of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  

The veteran was again examined in August 2005.  At the time, 
he reported symptoms consistent with reflux esophagitis, 
including dysphagia for solids, epigastric pain, and 
regurgitation.  The veteran denied dysphagia for liquids, 
hematemesis, melena, nausea or vomiting.  The veteran 
reported that his reflux symptoms occur variably depending on 
the food and time of day.  The examiner noted no evidence of 
anemia.  

There is no additional current evidence in the record 
describing the veteran's hiatal hernia with reflux 
esophagitis symptoms.  The evidence of record does not 
establish that the veteran's symptoms are persistently 
recurrent with dysphagia, pyrosis, and regurgitation.  In 
fact, no pyrosis (heartburn) is described.  There is also no 
evidence of substernal or arm or shoulder pain anywhere in 
the record.  The evidence of record establishes that the 10 
percent rating for the veteran's hiatal hernia is most 
consistent with his current symptomology.  As such, an 
increase is not warranted.

COPD

The veteran is presently service connected for COPD with a 
noncompensable rating.  Under 38 C.F.R. § 4.97, DC 6604, a 10 
percent rating for COPD requires pulmonary function tests 
(PFT's) showing FEV-1 as 71 to 80 percent predicted, of FEV-
1/FVC as 71 to 80 percent predicted, or DLCO(SB) as 66 to 80 
percent predicted.

The report of the most recent clinical evaluation of this 
disability, which was that conducted by VA in August 2005, 
shows that, on pulmonary function testing, FEV-1 was 82 
percent predicted following Albuterol use, and that FEV-1/FVC 
was 98 percent following Albuterol use.  In addition, VA (sb) 
was 82 percent predicted prior to drug use.  The February 
2001 PFT findings are even further removed from a compensable 
rating with an FEV-1 reading of 120 predicted post-drug, and 
an FEV-1/FVC reading of 103 predicted.  No DLCO(SB) readings 
were at either examination.  These results do not warrant a 
compensable rating for the veteran's COPD, as the PFT 
findings are not sufficiently severe as to warrant a 
compensable rating, nor is there additional evidence of 
record to support a compensable rating.  

Plantar Fasciitis

Service connection is in effect for plantar fasciitis with a 
noncompensable rating assigned.  The veteran feels that the 
severity of his condition warrants an increase.  The May 2001 
rating decision shows a noncompensable rating under 38 C.F.R. 
§ 4.71a, DC 5284, which allows for a 10 percent rating for a 
moderate foot injury.  The veteran's disability can be rated 
by analogy to flatfoot under DC 5276, which allows for a 10 
percent rating for moderate flatfoot manifested by weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of feet, 
bilateral or unilateral.

In a March 1999 private bone scan report, the radiologist 
concluded that the veteran had increased focal radiotracer 
uptake on the inferior aspect of the left calcaneus.  The MRI 
of the same month showed extensive edema within the 
subcutaneous fat of the heel pad and moderate edema within 
the calcaneus in the region of the plantar fasciitis.  
Following a review of these findings, Doctor Brillhart, in 
April 1999, reported that the veteran had tenderness in the 
mid heel area and was unable to weightbear on his heels.  Dr. 
Billhart concluded that the veteran was not a candidate for 
continued employment at that time.

In February 2001, the veteran was afforded a VA examination 
at which time he stated that he had not treated for his 
plantar fasciitis since 1999.  In February 2001, he reported 
walking over a mile with some pain.  The examiner noted 
normal longitudinal arch with no tenderness in the arch or 
heel.  The examiner diagnosed "resolving" plantar 
fasciitis.  There is no evidence of treatment for plantar 
fasciitis after this examination.  The veteran's Social 
Security disability records show plantar fasciitis as a 
tertiary impairment, rather than either a primary or 
secondary impairment.  The primary impairment for the 
veteran's Social Security disability is a back disability.

In August 2005, the veteran was afforded a VA examination for 
this condition.  The veteran reported pain with weightbearing 
and stated that medication provided only minimal improvement 
in the pain.  The veteran reported flare ups with prolonged 
standing and walking, but was not having such a flare up at 
the time of the examination.  The veteran indicated that he 
had not worked as a mail carrier, a position that clearly 
involves prolonged walking, since 1999.  The veteran reported 
that he was prescribed foot inserts, but the examiner noted 
that no such inserts were worn at the time of the 
examination.  The examiner noted no focal abnormality, no 
edema, and a normal range of motion in the foot.  The 
examiner reported that there was no painful motion with 
either foot.  When standing, the veteran reported extreme 
pain, and he reported bilateral heel pain when rising to the 
toes and heels.

While the evidence of record does not show a weight-bearing 
line over or medial to the great toe, or inward bowing of the 
tendo achillis, the veteran has repeatedly shown plantar pain 
on manipulation and use.  The pain found on examination from 
1999 through 2005 comports with a 10 percent rating, but does 
not meet or nearly approximate the accentuated pain on 
manipulation or the swelling that could be expected to 
warrant the next higher rating.  The veteran's plantar 
fasciitis appears stable when all of the rating examinations 
and his complaints over the period under review are compared.

The current nature and severity of the veteran's left plantar 
fasciitis warrants a compensable rating of 10 percent and no 
higher.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA sent the veteran two letters, in February 2004 and 
September 2004, giving him adequate notice.  The letters 
notified the veteran of the evidence necessary to establish 
entitlement to an increased rating.  They also notified him 
of what he was expected to provide and what VA would obtain 
on his behalf, and asked him to provide VA with any evidence 
he may have pertaining to his appeal.  VA sent the veteran a 
follow-up letter in June 2005 that updated him as to the 
status of his claims folder and the evidence still needed to 
support his claims.  Because these letters satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1), they satisfied VA's 
duty to notify.  Any defect with respect to the timing of the 
notice requirement was harmless error.  The veteran was 
furnished content-complying notice and proper subsequent VA 
process, thus curing any error in the timing.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claims file 
contains the veteran's statements, his service, non-VA and VA 
medical records, his relevant Social Security Administration 
records, and several VA examination reports.  The veteran has 
not notified VA of any additional available relevant records 
or necessary action with regard to his claim.  As such, VA 
met its duty to assist.

In light of the denial of the veteran's claims for increases 
as to his service connected hiatal hernia and COPD, no 
adjusted disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The RO will provide proper notice to 
the veteran regarding the effective date of the award of the 
grant in this case when it is effectuated.  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

1.  Entitlement to a schedular rating in excess of 10 percent 
for hiatal hernia with reflux esophagitis is denied. 
 
2.  Entitlement to a compensable rating for chronic 
obstructive pulmonary disease (COPD) is denied. 
 
3.  A 10 percent schedular rating for left plantar fasciitis 
is granted, subject to the regulations governing payment of 
monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


